The Court
-The order appealed from in this case is not appealable. The appellant contends that it is a special order made after final judgment. The judgment formerly rendered was reversed, and there was no judgment in the cause, when the order appealed from was made. The reversal of the judgment and order denying (lie motion for a new trial when the cause was here before (see 54 Cal. 829), placed the parties in the lower court in the same position as if the case had never been tried, with the exception that the opinion of this court must be followed so far as applicable in the new trial. (Stearns v. Aguirre, 7 Cal. 447.)
Appeal dismissed.